Title: William Dawson to Samuel Greenhow, 24 May 1809
From: Dawson, William
To: Greenhow, Samuel


          Dear Sir  Albermarle now at Capt John Harriss. May 24th 1809
          I have had a very fatuaging Jurney, and my horse is lame, I moove on Slowly I have takun four new declarations and Seven Revaluations.
          Mr Jefferson has declared two Mills with the Miller houses. he has posponed his Monticelli Buildings until he hears from you. he wishes you to write him what you think of the Chance of being paid provided he Should be burnt out. I had a great deal of Conversation with him on the Subject which is too long to Communicate by pen Ink &c. The declarations of his, is to be held up until he hears from you, at which time Should he like your a/c he will emediatly ansr you, and direct them to be recorded and also advise Mr George Jefferson (of Richmond) to pay the premiom &c you will please to advise him how he Stands with his present Buildings Insured I conceive he is in arrears for the ⅔ Quota and So I told him for he Could find nothing to Convince me that it was paid (however I may be mistaken) you know better what to Say & do therefore I Stop my pen only Saying Should there be ainy work for me in Richmond I hope my friends will wait for me, who will return as Soon as possable.
          I am with due respect Your Obedt Servt W Dawson
        